DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.


This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

The species are as follows: 
Species A: fig. 5, single retrieval wire connecting distal end of filter; oval loop frame; reverse sheath on main catheter (120)
Species B: figs. 6a-f – multiple retrieval wires connecting distal end of filter; diamond cell frame; reverse sheath formed on main catheter (120)
Species C: figs. 7a-f, multiple retrieval wires connecting distal end of filter; reverse sheath formed on main catheter; filter on a filter holder tube (195) 
Species D: figs. 8a-8e, multiple retrieval wires connecting distal end of filter; proximal and distal rings on either side of filter are mounted on two different tubes (195, 197)
Species E: figs. 9a-9e; retrieval sheath is internal to a balloon
Species F: fig. 11 – two expandable filter frames with cylindrical membrane therebetween
Species G: fig. 12a-d – main catheter and reverse sheath are non-concentric; oval loop frame; single retrieval wire connecting distal end of filter
Species H: figs. 13a-c, filter is shape set to be expanded, noting that par. [0110] of the specification includes that a reverse sheath may be present
Species I: figs. 14a-c, filter is shape set to its stretched state, includes biasing spring, noting that par. [0110] of the specification includes that a reverse sheath may be present

 

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claims 1 and 24-26. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species A-I lack unity of invention because even though the inventions of these groups require the technical feature of a reverse retrieval sheath that starts the collapse at the distal entrance of the filter, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of WO 2011/144240 A1 to Dalby (a copy of which was provided by applicant with the IDS filed 1/31/2020). Dalby discloses a filter assembly comprising a filter (29) having an open distal end and a reverse retrieval sheath (22) positioned distally of the filter’s distal end, wherein the sheath starts the collapse of the filter at the distal entrance of the filter. See fig. 4 and the abstract of Dalby.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN SONNETT HOLWERDA whose telephone number is (571)272-5576.  The examiner can normally be reached on M-F, 8-5, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






KSH 5/25/2021
/KATHLEEN S HOLWERDA/            Primary Examiner, Art Unit 3771